Citation Nr: 1442949	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-32 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae, prior to March 13, 2013, and for a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran appeared and testified at a Board hearing in July 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the virtual record.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  During the July 2011 VA examination, the Veteran indicated that he was employed as a police officer.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.

The issue(s) of increased staged ratings for pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his current low back disability was caused by his military service. 


CONCLUSION OF LAW

Service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim of entitlement to service connection for a low back disability, the Board finds that failure to discuss VCAA compliance will result in harmless error to the appellant.

Laws and Regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

 For certain chronic disorders, including arthritis, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§  3.307, 3.309(a).  Here, the Veteran has not been diagnosed with arthritis of the lumbar spine.

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran argues that his chronic back pain began in service, as a result of his duties requiring him to lift and carry heavy objects (mostly artillery), and that he currently still suffers from his low back pain.

During his July 2014 Board hearing, the Veteran stated that his Duty MOS in service was as a helicopter armament and electrical weapons and systems.  As part of his duties, he stated that the loaded rocket pods by hand.  The hellfire missiles were described as weighing roughly 98 lbs. and that other ammunition he loaded weighed roughly 75 lbs.  He argued that caring for the aircrafts and weapons caused a constant strain on his back.  He alternatively argued that his low back disability may be related to his feet and knee disabilities, which are service-connected.  He described being involved in a motor vehicle accident in service which injured his cervical spine, and for which he underwent physical therapy.  He denied ever suffering a post-service low back injury.

The Veteran submitted copies of service treatment records which show that he was involved in a motor vehicle accident in October 1995, and complained of low back pain and cervical pain.

A private physician, D.E.W., provided an August 2009 statement that the Veteran's service medical records showed that the Veteran had chronic low back strain, and that it was his professional opinion that it was more likely than not that his current medical condition was "directly related to those complaints in his service" records.

In October 2009, the Veteran was afforded a VA spine examination.  The Veteran stated his low back pain began in 1991 while lifting heavy ammunitions.  Following a review of the record, interview with the Veteran, and physical examination, the examiner opined that his low back strain was more likely than not related to his military service.

As the Veteran has a current diagnosis of low back strain, he has provided a service treatment record where he complained of back pain following a motor vehicle accident, he had credibility testified that his service duties caused him back pain, and the record contains two positive nexus opinion, the Board finds that entitlement to service connection for low back strain is warranted.


ORDER

Entitlement to service connection for low back strain is granted.



REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326, are met.

Currently, the Veteran's pseudofolliculitis barbae has staged ratings of 10 percent prior to March 13, 2013, and 30 percent thereafter.  

As this claim includes a claim for an initial evaluation, the Board will remand for service treatment records.  The claims file contains copies of some service treatment records, notably most appear to have been provided by the Veteran.  A white envelope additionally contains a small number of service treatment records, far fewer than one would expect for a Veteran who served for more than 20 years.  As such, on appeal attempts should be made to obtain any service treatment records through official sources.

The Veteran was afforded a VA scars examination in October 2009.  The examiner noted that the Veteran underwent a biopsy for lymphoma, which left a scar on the Veteran's neck.  In a November 2009 rating decision, service connection for residual of excised benign subcutaneous mass of the right mandibular was granted.  This issue is not currently on appeal.

In July 2011, the Veteran was afforded a VA scars examination regarding the Veteran's skin disorder.  The examination noted that less than 5 percent of the Veteran's exposed areas were affected by his skin disorder, and that less than 5 percent of his total body area was affected.  He was noted to have darker than skin colored scars on the neck with rare inflamed follicles.  The examination included color photographs which the Board has reviewed.

The Veteran argues that his skin condition warrants a 50 percent rating due to four characteristics of disfigurement.  He stated that he has a scar that is five or more inches in length, a scar that is 1/4 inch wide at its widest part, skin that his hypo or hyper-pigmented in an area exceeding six square inches, and abnormal skin texture in an area exceeding six square inches.

The Veteran provided a private physician's medical record which noted that the Veteran had "scar total surface area total greater than 15 cm, irregular texture over six square inches, hyperpigmentation over six square inches."

In another record the private physician noted that the Veteran had "scar five or more inches in length, scar greater than 1/4 inch wide, skin hyperpigmentation greater than six square inches, and abnormal skin texture greater than six square inches."

While the 2011 color photographs show that the Veteran has hyperpigmented skin, with a bumpy texture over the majority of his neck, chin and part of his cheeks, the photographs do not appear to show a scar measuring five inches in length or 1/4 inch in width.  It is unclear if the "scar" the private physician is describing is the overall scarring of the pseudofolliculitis barbae, or is including the excision scar that is separately service-connected.  The 2011 VA examination did not individually address the characteristics of disfigurement.  On remand, the Veteran should be afforded another VA skin examination.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all service treatment records through official sources.  If any records are unobtainable, then provide the Veteran and his representative with notification, and provide a memorandum of unavailability for the record.

2.  Thereafter, schedule the Veteran for a VA skin/scars examination.  The claims file, a copy of this remand, and access to virtual records should be made available to the examiner in conjunction with the examination.  Attempt to schedule the examination during an outbreak of the skin disorder.

The examiner should report in detail all pertinent symptomatology and findings associated with the Veteran's pseudofolliculitis barbae. 

The examiner should indicate the percentage of the Veteran's entire body affected; the percentage of the Veteran's exposed areas; and whether the Veteran has required treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, for what period of time.  If the skin disorder is not active, the examiner should, to the extent possibility, estimate the percentage of the body and exposed areas likely affected at a time that the disorder is active, taking into consideration the Veteran's description as to his symptoms and past treatment records.  

The examiner should determine whether the Veteran's disability manifests in disfigurement of the head, face, or neck, to include: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).

The examiner should note whether the Veteran experiences flare-ups of his service-connected skin disabilities and, if so, whether the examination is being conducted during a period of flare up.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The Board notes that the Veteran is separately service-connected for the residual scar of an excised benign subcutaneous mass at the right mandibular angle.

The examiner is requested to provide the basis for all opinions reached.  If the examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinion could not be rendered.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims, taking into account all evidence added to the claims file since the last adjudication of each issue.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


